ON MOTION BOB EEHEAEING.
Rombauer, P. J.
The defendants claim that the trial-court did not err in setting aside the judgment as to Hermann Umrath, because he was in default, and the jury were not sworn to inquire into the damages as to him, but were sworn to try the issues between the plaintiff and all the defendants, as if the defendant Umrath had also presented an issue. This claim rests upon a misconception of the record. The defendant Umrath had answered the original pétition of plaintiff by way of general denial. That answer was’ on file when the cause was tried. After his answer was filed the plaintiff amended its petition, but the amended petition did not charge Umrath in any other capacity then the original petition did, hence there was no necessity of his filing any other answer to the amended petition than the one he had already filed. As long as that answer was on file and raised an issue no default could be taken against him. Cox v. Capron, 10 Mo. 691.
The motion is overruled.
All concur.